Appeal by the employer and its insurance carrier from a decision of the Workmen’s Compensation Board, filed April 2, 1971. Employer’s plant at Syosset, New York, is bounded on the north by Michael Drive, on the south by Eileen Way, and on the east by an alleyway about 60 feet wide, partially owned by the employer and partially owned by the owner of the building on the east. Employer directed all of its employees to use an entrance door to the plant which opened upon the alleyway. Depending upon which direction the employees approached the plant, they were thus compelled to *990enter and traverse the alleyway either from the north or the south to reach the entrance door. On December 24, 1969 at about 9:15 a.m. claimant was proceeding across the alleyway towards the entrance door when he slipped on ice covered with snow and fell to the ground. As a result of this fall, claimant suffered a fractured left hip with a resultant 40% permanent loss of use of his left leg. The board determined “ that the claimant sustained an accidental injury arising out of and in the course of his employment. The alleyway of the industrial park is within the precincts of the employment and is used for the convenience of the employer and his employees. Claimant is entitled to safe ingress and egress to his employment.” The employer admitted ownership of part of the alleyway, but did not define the extent of its ownership or establish any limitation on its right to use all or any part of the alleyway, and further admitted its direction to its employees to use the entrance door fronting on the alleyway. The alleyway under these circumstances became part of the employer’s precincts. (Matter of Rosenwasser v. Lanes Lake Success, 9 A D 2d 1001.) There being substantial evidence in the record to support the board’s determination, it should be affirmed. Decision affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Staley, Jr., Grreenblott, Sweeney and Reynolds, JJ., concur.